                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

Eugene Harold Tyler,             )
                                 )
                  Plaintiff,     )
                                 )
v.                               )                 Civil Action No. 7:18-2968-BHH
                                 )
Kurt H. Jacobsen,                )                                ORDER
                                 )
                  Defendants.    )
________________________________)

       Plaintiff, a pretrial detainee proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

determinations.

       On November 14, 2018, Magistrate Judge Jacquelyn D. Austin issued a report and

recommendation (“Report”) outlining Plaintiff’s claims and recommending that the Court

dismiss this action without prejudice and without issuance and service of process based

on Plaintiff’s failure to state a claim upon which relief can be granted pursuant to § 1983.

Attached to the Magistrate Judge’s Report was a notice advising Plaintiff of the right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings and recommendation.

       Accordingly, the Court hereby adopts and incorporates the Magistrate Judge’s

Report (ECF No. 9), and the Court dismisses this action without prejudice and without

issuance and service of process.

       IT IS SO ORDERED.
                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge
December 7, 2018
Charleston, South Carolina




                                                2
